Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-2, 8, 11, 18, 20, 47, 48-63 are pending in the current application.
2.	This application claims benefit of 62/599,630 12/15/2017.
Claim Rejections/Objections Withdrawn
3.	Rejections of canceled claims are withdrawn.  The rejection of claim 47 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendments. The rejection of claims 1-2, 11, 18, 20, 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	 The rejection of claims 1-2, 8, 11, 18, 20, 47, 48 under 35 U.S.C. 103 as being unpatentable over Jansen US 9,346,814 AND Jansen, Koen “Potent and selective inhibitors of fibroblast activation protein (FAP)” Dissertation University of Antwerp, 2014 is maintained and now applied to claim 59. Applicant’s representative’s arguments submitted on August 23, 2022 have been fully considered but are not persuasive. The argument on pages 16-19 that the rejection fails to follow a lead compound analysis is unpersuasive.  The rejected claims, except for claims 47-48 and 59, are entirely generic and as such speaking of a lead compound for claims 1-2, 8, 11, 18, 20 is not meaningful.  MPEP 2143 B cautions against applying a lead compound analysis as a rigid approach. “It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without identification a particular lead compound.” The facts here do not align with the cases cited such as Takeda v. Alphapharm. In Takeda the infringer, Alphapharm, chose to present an invalidity argument based on an obviousness rationale based solely on selection of a single lead compound for modification. The compound Alphapharm “selected” as prior art was toxic, which is obviously a good reason not to choose the compound.  The patented Takeda compound also had unexpected properties.   There are no secondary considerations like unexpected results presented here and the claim 1 is generic and broad. Here the rejection considers the prior art genus, which is not limited to the exemplified compounds. Example compounds are highlighted as a convenient comparison but not constructed in a formalistic rigid lead compound analysis. As discussed in MPEP 2144.08,   obviousness is not to be applied in “an overly rigid and formalistic way”.  
With regard to the compounds discussed in the rejection, application argues that they are not the most potent, however Jansen suggests making the claimed modification to improve potency. Success is practically guaranteed.  This is the motivation of the best kind. MPEP 2144 “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” Whether or not the compound was the best or most potent is not critical. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See M.P.E.P. §2123.  Applicant’s representative points to compounds with a quinoline structure that were further explored in another publication, and suggests that these would be explored instead and that this teaches away from selecting the pyridine compounds.  The fact that the quinolines were explored is further evidence of pursuing the other suggested paths in Jansen’s conclusion section since the quinolines were no longer vacant chemical patent space. The quinolines were the A, B suggestions in Figure 9.1, while the pyridine position isomers claimed were the C suggestion.  The fact that the prior art suggests pursuing multiple avenues of modification does not diminish the obviousness of each one individually.
	With regard to the argument of a lack of a reasonable expectation of success and improper hindsight in the response on pages 19-20, this is unpersuasive.  No hindsight was used since according to Jansen, “The pyridinoyl-glycyl-2-cyanopyrrolidine is the inhibitor with the highest ligand efficiency we discovered. Therefore, it is interesting to make 3-substituted-4-pyridinoyl analogs, as the 2-substituted-4-pyridinoyls are much less active (figure 9.1, C). The 3-substituted pyridine-4-carboxylic acids could easily be made starting from the commercially available 3-chloropyridine-4-carboxylic acid with a Suzuki or Buchwald-Hartwig coupling.”  This is an explicit suggestion to prepare the claimed 3-position isomers. The compounds are synthetically tractable as explained by Jansen. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 8, 11, 18, 20, 47, 48, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansen US 9,346,814 AND Jansen, Koen “Potent and selective inhibitors of fibroblast activation protein (FAP)” Dissertation University of Antwerp, 2014. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Jansen US ‘814 teaches compounds that are inhibitors of FAP and other associated enzymes.  The basic strategy and drug design is discussed on column 4 lines 12 ff under the heading “Inhibitor Design” which continues to column 6 line 21.  The basic pharmacophore is a glycine backbone “P2” attached to a warhead type group “P1”, which is a pyrrolidine with a -CN group, and a group “P3” which is typically aryloyl as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

A general formula II is given on column 8, where the terminal nitrogen containing ring is pyridin-4-yl where m is 2.  R1 and R2 are defined as halo, R3 is cyano and R5-R7 can comprise H or the list of R12 groups in claim 1.  This formula is shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The first selection of the nitrogen containing ring with the m group is 4-pyridyl at column 9 line 25 ff:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The pyrrolidine group “P1” was optimized for substituents on column 17 and the difluoro, CN group was found to be optimal. “Inhibitors 8-10, having a 4-fluoro- or  4,4-difluorosubstituent, were the only compounds found to outperform FAP-potency of their non-substitued analogues.” A number of pyridinyl compounds are disclosed including Example 6:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Example 18 (column 58):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Example 19 (column 59):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Example 20 (column 59):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Biological data for these compounds is disclosed in Table 4 on column 81 ff.
		Jansen Dissertation University of Antwerp, 2014 is a similar disclosure with more comprehensive and frank discussion of the same compounds describing the development of the program, SAR and preference for certain groups.  On page 68 the same compounds that are in Table 2 on column 17 of the US ‘814 patent are discussed  “Further, fluorinated inhibitors 3.56 - 3.58, clearly outperform the FAP-potency of their non-substituted analogues with no significant difference observed between the mono-and difluorinated compounds.” 

    PNG
    media_image8.png
    212
    943
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    218
    918
    media_image9.png
    Greyscale

4,4-difluoro substitution of the 2-cyanopyrrolidine improved FAP selectivity with respect to PREP. In addition the program modified P3 with various heteroaryl groups including 4-pyridyl.  Scheme 2 outlines the general strategy for preparation:

    PNG
    media_image10.png
    395
    947
    media_image10.png
    Greyscale

The section devoted to pyridines on page 133 is reproduced here:
5.3.2. Monocyclic P3 heterocycles

Investigations of the P3 region of inhibitors related to 4.1 was aimed at replacing its quinoline ring with various other azaheterocycles. Our earlier studies, during which we had already investigated quinoline and isoquinoline isomers, clearly demonstrated the position of the azaheteroaromatic nitrogen to be crucial, with appreciable FAP-affinity only present in case of the 4-quinolinoyl isomer of compound 4.1. (Tables 2 and 3). In all compounds reported here, we therefore limited the selection of heterocycles to systems that have an azaheteroatom topology for at least one nitrogen that is comparable to that of the 4-quinolinoyl ring nitrogen. Table 2 summarizes the data obtained for a number of (substituted) five- and six-membered heteroaromatic containing analogues of 4.1. The closely related pyridine 5.26 was found to have a 6-fold reduced FAP potency compared to 4.1. In spite of its lower absolute affinity, 5.26 has the highest ligand efficiency (0.38) of all compounds we hitherto prepared. Introduction of substituents in 2-position of the pyridine ring as in compounds 5.27 -5 .32 resulted in a further decrease of inhibitory potency, but no additional steric or electronic determinants of FAP potency could be discerned here: all compounds from this subset seem to have inhibitory potential within the same order of magnitude....[Page 133].



    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

The 4-pyridyl compound 5.26 had the highest ligand efficiency of all compounds prepared.

Ascertainment of the difference between the prior art and the claims

	The compound of claim 1 where the pyrdin-4-yl Y is unsubstituted differs from the compound Example 6 of Jansen US’814 or 5.26 of Jansen Dissertation by the presence of the 2 fluorine atoms on the pyrrolidine. Additional compounds differ from examples of Jansen by this difluorination and by the position of the R12 group.  For example, the second compound in claim 47 and the first compound in claim 48 differs from Jansen US ‘814 Example 18/Jensen example 5.30 in this manner:                                                                    

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
                            
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


Finding of prima facie obviousness
Rational and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the difluorinated analogs and/or the 3-position 4-pyridyl compounds.  With regard to the difluorinated selection, according to Jansen,  “Further, fluorinated inhibitors 3.56 - 3.58, clearly outperform the FAP-potency of their non-substituted analogues with no significant difference observed between the mono-and difluorinated compounds.” There is also additional selectivity improvements upon difluorination.  With respect to the position isomers, in the generic description of Jansen US ‘814 the R5-R7 groups are variably attached which is a suggestion to make the change. There is also a subgeneric 2,3 position isomer description at column 27 lines 40-50.  However, the most compelling evidence of obviousness for preparing the 3-position isomers is found in the Jansen dissertation Chapter 9 “Conclusions and Outlook”.  Figure 9.1 C on page 252 is the claimed 3-position isomers.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

According to Jensen, “The pyridinoyl-glycyl-2-cyanopyrrolidine is the inhibitor with the highest ligand efficiency we discovered. Therefore, it is interesting to make 3-substituted-4-pyridinoyl analogs, as the 2-substituted-4-pyridinoyls are much less active (figure 9.1, C). The 3-substituted pyridine-4-carboxylic acids could easily be made starting from the commercially available 3-chloropyridine-4-carboxylic acid with a Suzuki or Buchwald-Hartwig coupling.”  This is an explicit suggestion to prepare the claimed 3-position isomers. 
Objections

6.	Claims 50-58, 60-63 is objected to for depending from a rejected base claim, but would be allowable in independent format with all the limitations of the base claim and any intervening claim.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625